Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 3-5, drawn to a transgenic pig whose genome comprises genetic modification that results in one or more of a disrupted porcine CD37 gene and a disrupted porcine CD81 gene, and porcine organ, tissue or cell obtained from the transgenic pig of claim 1, classified in A01K 67/0276, A01K 2227/108 and C12N 2517/02.
II. Claim 2, drawn to a transgenic pig whose genome comprises genetic modification that results in one or more of a disrupted porcine CD37 gene and a disrupted porcine CD81 gene, and further comprises genetic modifications that results in lack of any expression of alphaGT, cMAH and B4GalNT2, classified in A01K 67/0276 and A01K 2227/108.
III. Claims 6-7, drawn to a genetically modified porcine cell, wherein the genetic modifications comprise modification to the genome of the porcine cell that result in one or more of the lack of expression of pCD37 and pCD81, or further comprises modifications to the genome that result in lack of any expression of alphaGT, cMAH and B4GalNT2, classified in C12N 2510/00.
IV. Claims 8-10, drawn to a transgenic pig derived from the genetically modified porcine cell of claim 6, and porcine organ, tissue or cell obtained from said genetically modified pig, classified in A01K 2227/108 and C12N 2517/02.

. Claims 11-12, drawn to a method of improving a rejection related symptom in a human comprising transplanting porcine transplant material having reduced levels of pCD37 antigens and reduced levels of pCD81 antigen into a human subject, classified in A01K 2227/025.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are (1) a transgenic pig whose genome comprises genetic modification that results in one or more of a disrupted porcine CD37 gene and a disrupted porcine CD81 gene vs. (2) a transgenic pig whose genome comprises genetic modification that results in one or more of a disrupted porcine CD37 gene and a disrupted porcine CD81 gene, and further comprises genetic modifications that results in lack of any expression of alphaGT, cMAH and B4GalNT2.  They are different transgenic pig that differ in the type of genes that are disrupted in the transgenic pig, which would have different resulting phenotypes that are unpredictable before the effective filing date of the claimed invention.  The transgenic pig of inventions I and II would have different resulting phenotypes and different usages.  Thus, inventions I and II are not obvious variants and are patentable distinct from each other.
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are (1) a transgenic pig whose genome comprises genetic modification that results in one or more of a disrupted porcine CD37 gene and a disrupted porcine CD81 gene, and porcine organ, tissue or .
Inventions I-II and invention IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are (1) a transgenic pig whose genome comprises genetic modification that results in one or more of a disrupted porcine CD37 gene and a disrupted porcine CD81 gene vs. (2) a transgenic pig derived from the genetically modified porcine cell of claim 6.  The transgenic pig of invention IV is derived from any type of genetically modified porcine cell, and the resulting phenotype of the transgenic pig of invention IV would be different from the resulting phenotype of the transgenic pig of inventions I-II, and they have different usages.  Thus, inventions I-II and invention IV are not obvious variants and are patentable distinct from each other.
III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are (1) a genetically modified porcine cell, wherein the genetic modifications comprise modification to the genome of the porcine cell that result in one or more of the lack of expression of pCD37 and pCD81, or further comprises modifications to the genome that result in lack of any expression of alphaGT, cMAH and B4GalNT2 vs. (2) a transgenic pig derived from the genetically modified porcine cell of claim 6.  The transgenic pig of invention IV differs from the genetically modified porcine cell of invention III physically, physiologically and morphologically, and they have different biological functions and usages.  Inventions III and IV have different classifications and require separate searches and the search would not be coextensive.  Thus, inventions III and IV are not obvious variants and are patentable distinct from each other.
Inventions I-IV and invention V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the transgenic pig organ or cell of inventions I-IV can be used to produce a protein in vitro or to treat a disease or disorder in vivo rather than being used to improve a rejection related symptom in a human subject.  Inventions I-IV and invention V have different classifications and require separate searches and the search would not be coextensive.  Thus, inventions I-IV and invention V are not obvious variants and are patentable distinct from each other.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different 
         classes/subclasses or electronic resources, or employing different search queries).
(d) the prior art applicable to one invention would not likely be applicable to another 
        invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632